Citation Nr: 0411725	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back injury. 

2.  Entitlement to service connection for a neck injury.  

3.  Entitlement to service connection for a right shoulder 
injury.  

4.  Entitlement to service connection for residuals of 
bilateral trenchfoot.

5.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from November 1980 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the claims of entitlement to service connection for a back 
injury, a neck injury, a right shoulder injury, "trench 
foot", and hearing loss.  The appellant disagreed with "all 
or any benefits" denied in the rating decision.  In 
response, the RO issued a statement of the case concerning 
the back, neck, and right shoulder injuries, which did not 
address the "trench foot" and hearing loss claims.  The 
appellant thereafter perfected his appeal with respect to the 
back, neck, and right shoulder injuries.  

In September 2003, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In his testimony, the appellant raised the issue of 
entitlement to service connection for a left shoulder injury.  
That claim has not been addressed by the RO, and the Board 
does not have jurisdiction to address it.  It is referred to 
the RO for appropriate action.  

The Board herein Remands the case to the RO via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development and adjudication.  

REMAND

The RO has not issued a statement of the case (SOC) on the 
issues of entitlement to service connection for "trench 
foot" and hearing loss.  An appeal is initiated where a 
claimant has expressed timely disagreement in writing with a 
rating action.  In response, the RO must issue an SOC, and 
the Board must remand these issues for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Based on the appellant's testimony, additional development is 
required.  The case is REMANDED for the following 
development:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  
Specifically inform the appellant that he 
may submit lay statements from fellow 
servicemen or others who may remember his 
injuries in service in support of his 
claims.

2.  Review the issues of entitlement to 
service connection for "trench foot" 
and hearing loss.  If a determination 
remains adverse to the appellant, issue a 
SOC to him and his representative, 
notifying him of the time limit within 
which he must respond in order to perfect 
an appeal to the Board.  Thereafter, 
these issues are to be returned to the 
Board only if a timely and adequate 
substantive appeal is filed.

3.  Obtain from the National Personnel 
Records Center or the appropriate service 
department the appellant's service 
personnel records.  Associate all 
documents obtained with the claims file.  

4.  Ask the appellant to provide 
photographs or copies of the photographs 
he described in his hearing testimony 
that would assist in dating his claimed 
neck injury.  Associate all documents 
obtained with the claims file.  

5.  Obtain from the appellant an 
authorization for release of records from 
former and current employers who may have 
records reflecting employment physical 
examinations.  If the appellant provides 
an authorization, ask the employer(s) to 
provide copies of all medical records in 
its possession concerning the appellant, 
including any employment-related physical 
examinations or treatment records.  
Associate all documents obtained with the 
claims file.  

6.  Obtain from the appellant an 
authorization for release of records from 
Dr. Samuelson.  If the appellant provides 
an authorization, ask Dr. Samuelson to 
provide copies of all medical records in 
his possession concerning the appellant.  
Associate all documents obtained with the 
claims file.  

7.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and likely etiology of the 
claimed back, neck, and right shoulder 
injuries.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  Ask 
the physician to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - whether 
residuals of any disorder found is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to a documented in-service 
injury.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



